Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2014

                                      No. 04-12-00108-CV

                IN THE INTEREST OF M.G.N. and A.C.N., Minor Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-17947
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On April 24, 2013, this court issued an opinion in this appeal wherein this matter was
reversed and remanded to the trial court. On August 22, 2014, the Texas Supreme Court
reversed this court’s opinion and remanded the cause to this court for further proceedings
consistent with its opinion.

        This matter is reinstated on this court’s docket. In light of the Texas Supreme Court’s
opinion, we ORDER the appellant to file its supplemental brief, if any, in this court on or before
October 23, 2014. The appellee’s supplemental brief, if any, will be due in this court thirty days
after the date the appellant’s supplemental brief is filed. If either party chooses not to file a
supplemental brief, that party is ORDERED to notify this court of such fact in writing on or
before October 3, 2014. If the appellant decides not to file a supplemental brief, the appellee
may still file a supplemental brief, and such brief will be due thirty days after the date the
appellant advises this court in writing that it does not intend to file a supplemental amended
brief.

       We ORDER the clerk of this court to serve copies of this order on the appellant, the
appellee, and all counsel.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court